HENRIOD, Chief Justice:
Appeal from a forgery conviction. Affirmed.
The only point on appeal was insufficiency of the evidence, which urgence we consider to be without merit.
Anderson lived in an apartment two doors from one Lottie Andreason. Their respective mailboxes were No. 226 and No. 228. Lottie customarily received a monthly check from California. The one for October did not reach her. Anderson said a girl, whom he did not know, but with whom he had slept several nights, and whose name or whereabouts after the alleged offense he also did not know, had asked him to cash the check. He did at his Credit Union, with Lottie Andreason’s unauthorized signature and address forged on the back and with his signature affixed thereunder. His apparently mythical mattress-mate disappeared into the unknown, as did he — conveniently enough, — to Canada.
Under familiar principles of appellate review, including affirmance of presumptive, reasonable jury deliberation, there appears to be but one conclusion attendant here. It is to the effect that under the circumstances reflected in the record, a claim of insufficiency of the evidence to sustain the conviction is without merit.
ELLETT, CROCKETT, TUCKETT and MAUGHAN, JJ., concur.